Exhibit 10.1

AMENDMENT TO AGREEMENTS

AMENDMENT TO AGREEMENTS (“Amendment”), dated as of October 1, 2002 (“Effective
Date”), by and between WEIGHT WATCHERS INTERNATIONAL, INC. (“WWI”), WW FOODS,
LLC (“LLC”) and H.J. HEINZ COMPANY (“Heinz”).

W I T N E S S E T H

WHEREAS, LLC and WWI are parties to a license agreement, dated as of
September 29, 1999 (the “WWI License Agreement”);

WHEREAS, LLC and Heinz are parties to a license agreement, dated as of
September 29, 1999 (the “Heinz License Agreement”);

WHEREAS, WWI and Heinz are parties to a license agreement, dated as of
September 29, 1999 (such agreement, together with the WWI License Agreement and
the Heinz License Agreement, the “License Agreements”);

WHEREAS, WWI and Heinz are parties to an operating agreement, dated as of
September 29, 1999 (such agreement, the “Operating Agreement”); and

WHEREAS, the parties wish to amend each License Agreement and the Operating
Agreement as set forth in this Amendment;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby amend each License Agreement
and the Operating Agreement as follows:

LICENSE AGREEMENTS

Article 1. Schedule B. Schedule B of each License Agreement shall be amended to
add “Frozen Hand-Held Entrees (including frozen sandwiches and frozen wraps)” as
a “Heinz Licensed Products, Heinz Core Product Categories”, under “Worldwide
Scope.” For the avoidance of doubt, Frozen Hand-Held Entrees does not include
appetizers and snacks.

OPERATING AGREEMENT

Article 2. Schedule B. Schedule B of the Operating Agreement shall be amended to
add “Frozen Hand-Held Entrees (including frozen sandwiches and frozen wraps)” as
a “Heinz Licensed Products, Heinz Core Product Categories”, under “Worldwide
Scope.” For the avoidance of doubt, Frozen Hand-Held Entrees does not include
appetizers and snacks.

Article 3. Royalties.

Section 3.1. Percentage. During the term of the Operating Agreement (including
before the date of this Amendment), Heinz shall pay to WWI a royalty payment
equal to two and one-quarter percent (2.25%) times the Net Sales of all Frozen
Hand-Held Entrees (the “Earned Royalties”).

Section 3.2. Net Sales. “Net Sales” means the total quantity of Frozen Hand-Held
Entrees sold multiplied by the Net Sales Price of the respective Frozen
Hand-Held Entrees.



--------------------------------------------------------------------------------

Section 3.3. Net Sales Price. “Net Sales Price” means Heinz’s actual invoice
price for the Frozen Hand-Held Entrees, less payment term discounts, promotional
discounts (for trade merchandising and trade promotions directed to consumers),
which promotional discounts are in the aggregate no more than ten percent
(10%) of the wholesale list price, discounts shown on the invoice and returns.

Section 3.4. Payment of Royalties and Audits.

(a) Quarterly Payments. Heinz shall pay to WWI the Earned Royalties due and
payable for each calendar quarter within thirty (30) days after the end of each
calendar quarter of each year during the term of the Operating Agreement except
that Earned Royalties which accrued prior to the Effective Date of this
Amendment shall be due and payable within thirty (30) days of the Effective Date
hereof.

(b) Quarterly Statements. Each quarterly payment shall be accompanied by a
written statement from Heinz, certified by a duly authorized officer of Heinz,
setting forth an accounting, in form satisfactory to WWI, of sales volumes of
the Frozen Hand-Held Entrees and the details by which the Earned Royalties were
computed for the period in respect of which such payment is made. Such statement
shall include details of actual unit sales of the Frozen Hand-Held Entrees and a
bridge between the actual invoice price and the Net Sales Price per SKU and in
total.

(c) Annual Statement. Heinz shall, on or before the seventy-fifth (75th) day
after the end of each calendar year, forward to WWI a statement certified by a
financial officer of Heinz showing the volume, Net Sales Price and Net Sales of
the Frozen Hand-Held Entrees for such year.

(d) Interest. Interest at a rate of one and one-half (1.5%) per cent per month
(or if less, the maximum rate allowed by applicable law) shall accrue on any
amount due WWI hereunder commencing immediately after the payment was due until
the date of receipt of payment by WWI.

(e) Financial Audits. Heinz shall preserve all books and records relating to the
manufacture, sale, distribution and marketing of the Frozen Hand-Held Entrees in
the United States for each year during the term of the Operating Agreement for
at least seven (7) years. WWI shall have the right upon reasonable advance
notice to Heinz to audit such books and records (i.e., those within the seven
(7) year retention period) at its own expense during the term of the Operating
Agreement and for seven (7) years thereafter.

Article 4. Miscellaneous.

Section 4.1. Scope. This Amendment modifies each License Agreement and any
renewals thereof and the Operating Agreement and any renewals thereof solely
with respect to

 

2



--------------------------------------------------------------------------------

the subject matter hereof and solely to the extent each License Agreement and
the Operating Agreement contains any terms or conditions inconsistent with the
terms herein. All remaining terms and conditions in each License Agreement and
the Operating Agreement remain unaffected and in full force and effect.

Section 4.2. Headings. The headings in this Amendment are inserted for
convenience only and are in no way intended to describe, interpret, define, or
limit the scope, extent or intent of this Amendment or any provision hereof.

Section 4.3. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.

Section 4.4. Severability. If any provision hereof is held to be invalid or
unenforceable by any court of competent jurisdiction or any other authority
vested with jurisdiction, such holding shall not affect the validity or
enforceability of any other provision hereto.

Section 4.5. Amendment. This Amendment may be amended or modified only in
writing and when executed by both parties hereto.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment, effective
as of the date first above written.

 

WEIGHT WATCHERS INTERNATIONAL, INC. By:  

/s/ Robert W. Hollweg

Name:   Robert W. Hollweg Title:   VP & Secretary Date:   10/1/02 H.J. HEINZ
COMPANY By:  

/s/ John B. Carroll

Name:

  John B. Carroll

Title:

  Managing Director - HFF

Date:

  10/1/02 WW FOODS, LLC By:  

/s/ Robert Yoshida

Name:   Robert Yoshida Title:   President Date:   10/1/02

 

4